84962: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-23953: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84962


Short Caption:VALLEY HEALTH SYS., LLC VS. DIST. CT. (HINTON)Court:Supreme Court


Related Case(s):83423


Lower Court Case(s):Clark Co. - Eighth Judicial District - A800263Classification:Original Proceeding - Civil - Mandamus


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerValley Health Systems, LLCAdam Garth
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						S. Brent Vogel
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						


Real Party in InterestKurtiss HintonJared B. Anderson
							(Injury Lawyers of Nevada)
						David J. Churchill
							(Injury Lawyers of Nevada)
						


Real Party in InterestMichael Schneier, M.D.Heather S. Hall
							(McBride Hall)
						Robert C McBride
							(McBride Hall)
						


Real Party in InterestMichael Schneier Neurosurgical Consulting, P.C.Heather S. Hall
							(McBride Hall)
						Robert C McBride
							(McBride Hall)
						


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark


RespondentVeronica Barisich





+
						Due Items
					


Due DateStatusDue ItemDue From


08/23/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


07/01/2022Filing FeePetition Filing Fee Paid. $250.00 from Autumn Nouwels.  E-Payment Ref. no. 22070121754701. (SC)


07/01/2022Petition/WritFiled Petition for Writ of Mandamus. (SC)22-20891




07/01/2022AppendixFiled Appendix to Petition for Writ - Volume 1. (SC)22-20892




07/01/2022AppendixFiled Appendix to Petition for Writ - Volume 2. (SC)22-20893




07/29/2022Order/DispositionalFiled Order Denying Petition.  "ORDER the petition DENIED."  RP/JH/LS  (SC)22-23953





Combined Case View